Title: Enclosure: Eugene Aram’s Defense at his Trial for Murder, [3 August 1759]
From: Aram, Eugene
To: 


              3 Aug. 1759 
            The defence of Eugene Arum on his trial at the York Assizes.
            First, my Lord, the whole tenor of my conduct in life contradicts every particular of this indictment. yet I had never said this, did not my present circumstances extort it from me, and seem to make it necessary. permit me here, my Lord, to call upon malignity itself, so long and cruelly busied in this prosecution, to charge upon me any immorality, of which prejudice was not the author. no, my lord, I concerted no schemes of fraud, projected no violence, injured no man’s person or property. my days were honestly laborious, my nights intensely studious. and I humbly concieve my notice of this, especially at this time, will not be thought impertinent or unseasonable; but at least deserving some attention. because, my lord, that any person, after a temperate use of life, a series of thinking & acting regularly and without one deviation from sobriety, should plunge into the very depth of profligacy precipitately and at once, is altogether improbable & unprecedented, and absolutely inconsistent with the course of things. villainy is always progressive, and declines from right step by step, till every idea of probity is lost, and every sense of moral obligation totally perishes.
            Again, my lord, a suspicion of this kind, which nothing but malevolence could entertain and ignorance propagate, is violently opposed by my very situation at that time with respect to health; for, but a little space before, I had been confined to my bed, and suffered under a very long and severe disorder, and was not able, for half a year together, so much as to walk. the distemper left me indeed; yet slowly & in part; but so emaciated, so enfeebled, that I was reduced to crutches; and was so far from being well about that time I am charged with this fact, that I never to this day have perfectly recovered. could then a person in this condition take any thing into his head so unlikely, so extravagant? I, past the age of vigor of my age, feeble & valetudinary, with no inducement to engage, no ability to accomplish, no weapon wherewith to accomplish perpetrate such a fact, without interest, without power, without motive, without means.
            Besides, it must needs occur to every one that an action of this atrocious nature is never heard of, but, when it’s springs are laid open, it appears that it was to support some indolence, or supply some luxury, to satisfy some avarice, or oblige some malice; prevent some real, or some imaginary want. yet I lay not under the influence of any one of these. surely, my lord, I may, consistent with both truth and modesty affirm thus much; & none who have any veracity, & know me, will ever question this.
            In the second place, the disappearance of Clark is suggested as an argument of his being dead. but the uncertainty of such an inference from that, and the fallibility of all conclusions from such circumstances, are too obvious, & too notorious to require instances. yet, superseding many, permit me to produce a very recent one, and that afforded by this castle.
			 in June 1757 William Thompson, for all the vigilance of this place, in open day light, and double ironed, made his escape. notwithstanding an immediate enquiry set on foot, the strictest search, and all advertisement,
			 was never seen nor heard of since. if then Thompson got off unseen, thro’ all these difficulties, how very easy was it for Clark, when none of them opposed him? but what would be thought of a prosecution commenced against any one seen last with Thompson?
            Permit me, my lord, to observe a little upon the bones which have been discovered. it is said, which perhaps is saying very far, that these are the skeleton of a man. it is possible indeed they may: but is there any certain known criterion which incontestably distinguishes the sex in human bones? let it be considered, my lord, whether the ascertaining of this point ought not to precede any attempt to identify them. the place of their depositum too claims much more attention than is commonly bestowed on it: for of all places in the world none could have mentioned any one wherein there was greater certainty of finding human bones, than a hermitage; except he should point out a church yard; hermitages in times past being not only places of religious retirement, but of burial too; and it has scarcely ever been heard of but that every cell now known contains, or contained, these relicks of humanity, some mutilated, and some entire. I do not inform, but give me leave to remind your lordship, that here sat solitary sanctity, and here the hermit or the Anchoress, hoped that repose for their bones when dead, they here enjoyed when living.
            All this while, my lord, I am sensible this is known to your lordship, & many in this court, better than to me. but it seems necessary to my case that others, who have not at all perhaps adverted to things of this nature, and may have concern in my trial, should be made acquainted with it. suffer me then, my lord, to produce a few of many evidences that those cells were used as repositories of the dead, and to enumerate a few in which human bodies have been found, as it happened in this in question; lest to some that accident might seem extraordinary, & consequently occasion prejudice. 1. the bones, as was supposed, of the Saxon saint Dubritius were discovered buried in his cell, at Guy’s cliff near Warwick, as appears from the authority of
			 Sr William Dugdale.2. the bones that were thought to be those of the Anchoress Rosia were but lately discovered in a cell at Royston, entire, fair & undecayed; tho’ they must have lain interred for several centuries, as is proved by
			 Doctor Stukely.3. But our own country, nay almost this
			 neighborhood, supplies another instance. for in January 1747. was found by
			 mr Stovin, accompanied by a reverend gentleman, the bones, in part, of some recluse in the cell at Lindholm near Hatfield. they were believed to be those of William of Lindholm, a hermit, who had long made this cave his habitation.4. in February 1744. part of Woburn abbey being pulled down, a large portion of a corpse appeared, even with the flesh on, and which bore cutting with a knife; tho’ it is certain this had laid above 200. years, and how much longer is doubtful: for this abbey was founded in 1145. and dissolved in 1538. or 9. what would have been said, what believed, if this had been an accident to the bones in
			 question?
            Further, my lord, it is not yet out of living memory that a little distance from Knaresborough, in a field part of the manor of the worthy baronet and patriot baronet who does that borough the honor to represent it in parliament, were found, in digging for gravel, not one human skeleton only, but five or six, deposited side by side, with
			 each an urn placed at it’s head, as your lordship knows was usual in antient interments. about the same time, and in another field almost close to this borough was discovered, also in searching for gravel, another human skeleton. but the piety of the same worthy gentleman ordered both pits to be filled up again, commendably unwilling to disturb the dead. is the
			 invention of these bones forgotten then, or industriously concealed, that the discovery of those in question may appear the more singular and extraordinary? whereas in fact there is nothing
			 extraordinary in it. my lord, almost every place conceals such remains. in fields, in hills, in highway sides, in commons, lie frequent and unsuspected bones. and our present allotment of rest
			 for
			 the departed is but of some centuries. another particular seems to claim not a little of your  lordship’s notice, and that of the gentlemen of the jury; which is that perhaps no example occurs of more than one skeleton being found in one cell; and in the cell in question was found but
			 one; agreeable in this to the peculiarity of every known cell in Britain. not the invention of one skeleton then, but of two, would have appeared suspicious & uncommon.
            But then, my lord, to attempt to identify these, when even to identify living men has proved so difficult, as in the case of Perkin Warbeck, &
			 Lambert Symnal at home, and
			 Don Sebastian abroad, will be looked upon perhaps as an attempt to determine what is
			 indeterminable. and I hope too it will not pass unconsidered here, where gentlemen believe with caution, think with
			 reason, and decide with humanity, what interest the endeavor to do this is calculated to serve in assigning proper personality to these bones, whose particular appropriation can only appear to
			 eternal omniscience.
            Permit me, my lord, also to remonstrate that as human bones appear to have been the inseparable adjunct of every cell, even any person naming such a place at random as containing them in this case, shews him rather unfortunately prescient, than conscious; and that these attendants on every hermitage accidentally concurred with this conjecture; a mere casual coincidence of words & things.
            But, it seems, another skeleton has been discovered by some laborer which was full as confidently averred to be Clark’s as this. my lord, must some of the living, if it promotes some
			 interest, be made answerable for all the bones that earth has concealed, or chance exposed? and might not a place where
			 bones lay be mentioned by a person by chance, as well as found by a laborer by chance? or is it more criminal accidentally to name where bones lie, than accidentally to find where they lie?
            Here too is a human skull produced, which is fractured. but was this the cause, or was it the consequence of death? was it owing to violence, or the effect of natural decay? if it was violence, was that violence before or after death? my lord, in May 1732 the remains of William, Lord archbishop of this province, were taken up by permission in this cathedral, and the bones of the skull were found
			 broken. yet certainly he died by no violence offered to him alive that could occasion that fracture
			 there.let it be considered; my lord, that upon the dissolution of religious houses, and the commencement of the reformation, the ravages of those
			 times both affected the living and the
			 dead. in
			 search after imaginary treasures coffins were broken up, graves & vaults dug open, monuments ransacked, and shrines demolished. your lordship knows that these violations proceeded so far as
			 to
			 occasion parliamentary authority to restrain them; and it did, about the beginning of the reign of
			 Q. Elizabeth. I intreat your lordship, suffer not the violence, the depredations, and the iniquities of those times to be
			 imputed to
			 this.
            Moreover, what gentleman here is ignorant that Knaresborough had a castle, which tho now run to ruin, was once considerable both for it’s strength and garrison? all know it was vigorously besieged by the arms of the parliament. at which siege, in sallies, conflicts, flights, pursuits, many fell in all the places round it, and where
			 they fell were buried; for every place, my lord, is burial earth in war; and many, questionless, of these rest yet unknown whose bones futurity shall discover.
            I hope, with all imaginable submission, that what has been said will not be thought impertinent to this indictment, and that it will be far from the wisdom, the learning, and the integrity of this place, to impute to the living what zeal in it’s fury may have done, what nature may have taken off, and piety interred; or what war alone may have destroyed, alone deposited.
            
            As to the circumstances that have been racked, I have nothing to observe; but that all circumstances whatsoever are precarious, and have been but too frequentlyfound lamentably fallible. even the strongest have failed. they may rise to the utmost degree of probability; yet are they but probability still. why need I name to your lordship the two Harrisons recorded in Doctor Howel who both suffered upon circumstances, because of the sudden disappearance of their lodger, who was in credit, had contracted debts, borrowed money, and went off unseen, and returned again a great many years after their
			 execution? why name the intricate affairs of Jacques de Moulin, under
			 King Charles the second, related by a gentleman who was Counsel of the crown?
			 and why the unhappy Coleman, who suffered innocently, tho’ convicted upon positive evidence, and whose children perished for want because the world uncharitably believed the father guilty? why mention the perjury of
			 Smith, incautiously admitted King’s evidence, who, to screen himself, equally accused
			 Faircloth and
			 Loveday of the murder of Dun? the first of whom in 1749. was executed at Winchester; and Loveday was about to suffer at Reading had not Smith been proved perjured, to the satisfaction of the court, by the Surgeon of the Gosport hospital?
            Now, my lord, having endeavored to shew that the whole of this process is altogether repugnant to every part of my life; that it is inconsistent with my condition of health about that time; that no rational inference can be drawn that a person is dead, who suddenly disappears; that hermitages were the constant repositories of the bones of the recluse; that the proofs of this are well authenticated; that the revolutions in religion, or the fortune of war, has mangled, or buried the dead; the conclusion remains, perhaps no less reasonably than impatiently wished for. I, last, after a year’s confinement equal to either fortune, put myself upon the candor, the justice, and the humanity of your lordship, and upon yours, my countrymen, gentlemen of the jury.
          